DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on June 30, 2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 11-15: Claim 11 recites a system comprising one or more remote client networks comprising one or more client devices and a client instance hosted by one or more data centers.  Claim 11 further recites that “the system is configured to employ an edition-managing software application to perform applications”.  However, it is unclear what part of the claimed 
Further, claim 11 recites “a client instance hosted by one or more data centers”.  It is unclear whether the one or more data centers is being claimed or not.  Therefore, the scope of the claim is unclear.
Claims 12-15 are rejected by reason of their dependency from claim 11.

Per Claim 12: Claim 12 recites “wherein the system is configured to perform operations . . .”.   However, it is unclear what part of the claimed system, i.e., the one or more remote client networks comprising one or more client devices or the client instance hosted by one or more data centers, performs the claimed operations.  Therefore, the scope of the claim is unclear.

Per Claim 13: Claim 13 recites “wherein the system is configured to perform operations . . .”.   However, it is unclear what part of the claimed system, i.e., the one or more remote client networks comprising one or more client devices or the client instance hosted by one or more data centers, performs the claimed operations.  Therefore, the scope of the claim is unclear.

Per Claim 14: Claim 14 recites “wherein the system is configured to perform operations . . .”.   However, it is unclear what part of the claimed system, i.e., the one or more remote client networks comprising one or more client devices or the client instance hosted by one or more data centers, performs the claimed operations.  Therefore, the scope of the claim is unclear.

Per Claim 15: Claim 15 recites “wherein the system is configured to perform operations . . .”.   However, it is unclear what part of the claimed system, i.e., the one or more remote client networks comprising one or more client devices or the client instance hosted by one or more data centers, performs the claimed operations.  Therefore, the scope of the claim is unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-10 are directed towards a method, claims 11-15 are directed towards a machine, and claims 16-20 are directed towards a method.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: 
querying a publisher-specified location in a registry of a client device to retrieve edition information for a target software package, wherein the edition information is indicative of an edition of the target software package and wherein the edition of the target software package is distinct from a version of a software application of the target software package; 
storing the edition information in a Windows Management Instrumentation (WMI) class entry for the target software package; and 
generating an edition report based on the edition information.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of querying a publisher-specified location to retrieve edition information for a target software package is an example of mere data gathering, i.e., gathering edition information.  Therefore, it represents insignificant extra-solution activity.  See MPEP 2106.05(g).  Further, the operation of storing the gathered edition information in a WMI class entry fails to add a meaningful limitation to process of generating an edition report.  See MPEP 2106.05(g).  When these additional elements are considered in combination with the abstract idea, the additional elements fail to recite a practical application because they recite insignificant extra-solution activities that fail to place a meaningful limit on the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to Berkheimer Memo.  Here, because the additional elements were interpreted to be insignificant extra-solution activities, they are re-considered at this step to determine whether they represent well-understood, routine, and conventional activities.  Here, querying a location to retrieve edition information and then storing the edition information are examples of storing and retrieving information in memory, which are well-understood, routine, and conventional activities.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 11: Claim 11 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 11 recites the following additional elements not recited in claim 1:
one or more remote client networks comprising one or more client devices, wherein one or more target software packages are installed on at least one of the one or more client devices; 
a client instance hosted by one or more data centers, wherein the client instance is accessible by the one or more remote client networks, wherein the system is configured to employ an edition-managing software application to perform operations
However, these additional elements also fail to recite a practical application or significantly more than the abstract ideas because these additional elements serve to generally link the use of the abstract idea to a computing environment.  Such additional elements, when considered individually and in combination, fails to recite a practical application or significantly more than the abstract ideas.
Accordingly, claim 11 is rejected as being directed towards patent ineligible subject matter.

Per Claim 16: Claim 16, as a whole, is directed towards the abstract idea of determining that a software application is not in use based on the last time the software application was used.  In particular, the claim recites gathering information, i.e., a last used date of a software application.  The last used date is then compared to a threshold time and then presenting the result of the comparison.  In other words, the claim recites Mental Processes.  More specifically,  the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
retrieving a last used date of a target software package installed on a client device from a database; 
determining whether the last used date is outside a threshold time period; and 
in response to determining that the last used date is outside the threshold time period, providing an indication that the target software package is underutilized or not in use.
See MPEP 2106.05(g).  Further, the operation of providing an indication of the comparison fails to add a meaningful limitation to process of determining whether a last used date is outside a threshold time period.  See MPEP 2106.05(g).  When these additional elements are considered in combination with the abstract idea, the additional elements fail to recite a practical application because they recite insignificant extra-solution activities that fail to place a meaningful limit on the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, because the additional elements were interpreted to be See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 16 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-10, 12-15, and 17-20: Claims 2-10, 12-15, and 17-20 have also been analyzed according to the 2019 PEG.  However, the subject matter of claims 2-10, 12-15, and 17-20 fail to recite patent eligible subject matter for the following reasons:
Claims 2 and 13 recite the Mental Process of determining whether an entry in a database exists.  If not, the claims recite the additional element of creating an entry in the database for the software application.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because it is insignificant extra-solution activity as it is simply storing previously gathered information (see MPEP 2106.05(g)) and it is well-understood, routine, and conventional activity as it is storing information in memory (see MPEP 2106.05(d)(II)).
Claims 3 and 12 recite abstract ideas and additional elements as discussed above in regards to claims 1 and 11 except that the operations are now performed for a second software application.  Performing these operations for a second software application fails to recite patent eligible subject matter for the reasons discussed above.
Claim 4 recites the additional element of retrieving edition information for two software applications in parallel.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because it is insignificant extra-solution activity because it is an example of data gathering (see MPEP 2106.05(g)) and it is well-understood, routine, and conventional activities because it is retrieving information from memory (see MPEP 2106.05(d)(II)).
Claim 5 recites the Mental Process of decoding an edition identifier and the additional element of providing the decoded edition identifier.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because providing decoded information fails to place meaningful limits on the abstract idea of decoding the edition information (see MPEP 2106.05(g)) and it is well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)).
Claim 6 recites the additional element of transmitting the edition report to a user so that a user can determine whether a software license is obtained for the software application.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because transmitting the edition report fails to place any meaningful limits on the abstract idea of generating the edition report (see MPEP 2106.05(g)) and it is also well-understood, routine, and conventional activity because it is simply transmitting data over a network (see MPEP 2106.05(d)(II)).
Claim 7 recites the additional element of receiving a user selection regarding the edition report and then the Mental Process of reorganizing or filtering the edition report based on the user selection.  The additional element fails to recite a practical application of the abstract ideas because it is an example of data gathering (see MPEP 2106.05(g)) and it see MPEP 2106.05(d)(II)).
Claim 8 recites the Mental Process of comparing the edition report to a current set of software licenses.  It also recites the additional elements of accessing a database to retrieve software license data and outputting a notification of the result of the comparing operation.  However, these additional elements fail to recite a practical application or significantly more than the abstract ideas because the additional element of accessing a database to retrieve software license data is insignificant extra-solution activity because it is an example of data gathering (see MPEP 2106.05(g)) and it is well-understood, routine, and conventional activity because it is reading information from memory (see MPEP 2106.05(d)(II)).  Further, the outputting a notification of the result is insignificant extra-solution activity because it fails to place meaningful limits on the abstract comparing operation (see MPEP 2106.05(g)).  Further, it is well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)).
Claim 9 recites the additional element of retrieving version information and the abstract idea of generating a report that includes the version information.  However, the additional element fails to recite a practical application or significantly more than the abstract ideas because the additional element amounts to data gathering, which is insignificant extra-solution activity (see MPEP 2106.05(g)).  Further, it is well-understood, routine, and conventional activity because it is reading information from memory (see MPEP 2106.05(d)(II)).
Claim 10 recites the Mental Process of determining whether a last used date is outside a threshold time period and the additional elements of retrieving a last used data see MPEP 2106.05(g)) and it is well-understood, routine, and conventional activity because it is receiving data over a network (see MPEP 2106.05(d)(II)).  The providing an indication operation is also insignificant extra-solution activity because it fails to place meaningful limits on the abstract idea of the comparison (see MPEP 2106.05(g)).  Further, the outputting is well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)).
Claim 14 recites the additional element of implementing the edition-managing software application locally.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because it amounts to an instruction to apply the abstract ideas using a computer.
Claim 15 describes when the abstract idea are performed.  Therefore, the subject matter of claim 15 also fails to recite a practical application or significantly more than the abstract ideas.
Claim 17 recites the abstract idea removing access to an unused software license application.  Therefore, it fails to recite a practical application or significantly more than the abstract ideas.
Claim 18 recites data regarding the last used data.  Therefore, it fails to recite a practical application or significantly more than the abstract ideas.
Claim 19 recites the Mental Process of generating a report based on the last used date.  Therefore, it fails to recite a practical application or significantly more than the abstract ideas.
Claim 20 recites the additional element of transmitting a last used data report to a user.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because it recites insignificant extra-solution activity as transmitting the data report fails to meaningfully limit the abstract ideas (see MPEP 2106.05(g)).  Further, it recites well-understood, routine, and conventional activity as it is transmitting data over a network (see MPEP 2106.05(d)(II)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0144108 to Sawai et al.
Per Claim 16: 
A method, comprising: (see Sawai at Abstract: Proposed are a license management system and method capable of clarifying the feature of the program and accurately managing in-house IT assets.)
retrieving a last used date of a target software package installed on a client device from a database; (see Sawai at ¶ 190: The last execution time information 1214 is information that is collected by the IT asset management agent 112, and temporarily stored in the temporary IT asset DB 121. Moreover, after the information is stored in the temporary IT asset DB 121, the stored information is sent to the IT asset management manager 211 of the management server 20.)
determining whether the last used date is outside a threshold time period; and (see Sawai at ¶ 195: Note that, here, while the search result detailed screen 243A displays the last execution time of a specific program in all computers 10, the present invention is not limited thereto, and, for instance, only the computers 10 in which the last execution time is one month or before may be displayed. In the foregoing case, it is possible to easily identify computers that are being unnecessarily licensed.)
in response to determining that the last used date is outside the threshold time period, providing an indication that the target software package is underutilized or not in use. (see Sawai at ¶ 193: FIG. 21 shows a search result detailed screen 243A for explaining an example of the usage configuration of license management. The search result detailed screen 243A differs from the search result detailed screen 243 (FIG. 19) with respect to the point that the “last execution time” is displayed. When the user clicks the “details” column on the search result display screen 242 with a mouse or the like, the output display unit 2113 displays the search result detailed screen 243A, including the last 

Per Claim 18: Sawai discloses the subject matter of claim 16, from which claim 18 depends.  Sawai further discloses:
wherein the last used date comprises a day and a time at which the target software package was most recently launched on the client device. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the recited data.  However, for compact prosecution purposes, the following citation is provided: see Sawai at ¶ 192: Accordingly, in the case of FIG. 20, for example, the execution file name of the program having the program name of “prog01” is “prog01.exe”, and the time that this program was last executed was at “10:43 on Feb. 12, 2015”.)

Per Claim 19: Sawai discloses the subject matter of claim 16, from which claim 19 depends.  Sawai further discloses:
generating a last used date report based on the last used date, wherein the last used date report is organized with respect to a plurality of last used dates and a plurality of client devices. (see Sawai at ¶ 193: FIG. 21 shows a search result detailed screen 243A for explaining an example of the usage configuration of license management. The search result detailed screen 243A differs from the search result detailed screen 243 See also FIGS. 20-21)

Per Claim 20: Sawai discloses the subject matter of claim 19, from which claim 20 depends.  Sawai further discloses:
transmitting the last used date report to a user, wherein the last used date report is configured to enable the user to distribute a software license for the target software package based on the last used date report. (see Sawai at ¶ 194: By confirming the search result detailed screen 243A, the user and utilize IT assets by offering licenses of programs, which have not been used for a long time, to other business divisions.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0144108 to Sawai et al. in view of U.S. Patent No. 9,081,747 to Tabieros et al. and U.S. Patent Pub. No. 2016/0381031 to McMichael et al.
Per Claim 1: Sawai discloses:
A method, comprising: (see Sawai at Abstract: Proposed are a license management system and method capable of clarifying the feature of the program and accurately managing in-house IT assets.)
querying a location in a registry of a client device to retrieve edition information for a target software package, wherein the edition information is indicative of an edition of the target software package and wherein the edition of the target software package is distinct from a version of a software application of the target software package; (see Sawai at ¶ 76: FIG. 6 shows a conceptual configuration of the old inventory information 1213 collected from the registry 131 and the file system 132 of the computer 10.  See also ¶ 87: Moreover, the registry file system collection column 12132 stores information collected from the registry 131 and the file system 132. See also FIG. 9)
storing the edition information for the target software package; and (see Sawai at ¶ 54: The registry file system information collection unit 1123 thereafter stores the collected information (this information is hereinafter referred to as the “old inventory information”) in the temporary IT asset DB 1213.)
generating an edition report based on the edition information. (see Sawai at ¶ 90: FIG. 10 shows a conceptual configuration of the license management table 2214. The license management table 2214 is information created by the license management table creation unit 2112 of the management server 20 based on the new inventory information which includes the input information 1211 (FIG. 7), the window information 1212 (FIG. 8) and the old inventory information 1213 (FIG. 9) collected from each computer 10.)
However, Sawai fails to disclose storing the edition information in a Windows Management Instrumentation class entry.  However, Tabieros, an analogous art of software management, discloses installation software application information in a Windows Management class entry (see Tabieros at 16:33-41: The Configuration Manager UIUSD Extension installation at 1165 in FIG. 7 can be performed as shown in FIG. 8 (e.g., to create a Windows Management Instrumentation ( WMI) class followed by copying a DLL), where the Configuration Manager UIUSD Extension is installed at 1235 followed by the PSS analysis at 1237 (as described above), after which the WMI class is created at 1240, followed by copying of a dynamic-link library at 1245, before exiting the process at 1250.)

However, the combination of Sawai and Tabieros fails to disclose that the location of the edition information is publisher-specified.  However, McMichael, an analogous art of registry entries, discloses searching in a publisher-specified location (see McMichael at ¶ 35: When a user requests to be logged on to Windows, Windows searches a specific location within registry 206 (such as, for example, "HKEY_LOCAL_MACHINE\SOFTWARE\Microsoft\Windows NT\CurrentVersion\ProfileList") for a registry key that specifies profile data for the user to be logged in.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai to search in a publisher-specified location as disclosed in McMichael.  One of ordinary skill in the art would have been motivated to do so to more efficiently search for edition information.

Per Claim 2: The combination of Sawai, Tabieros, and McMichael discloses the subject matter of claim 1, from which claim 2 depends.  However, the combination of Sawai and Tabieros fails to disclose, but McMichael discloses:
determining whether the WMI class entry exists for the target software package; and (see McMichael at ¶ 35: If such a registry key exists, then Windows 
in response to determining that the WMI class entry does not exist, generating the WMI class entry for the target software package. (see McMichael at ¶ 35: If such a registry key exists, then Windows examines the key for the path that specifies user profile data. If a valid path exists and if the data stored at that path is valid, then Windows does not perform steps for creating a new profile for the user. However, if any of the described operations fail--for example, if a registry key does not exist for the user, if the path does not specify an existing directory, or if the path does not include necessary profile information, then Windows creates a new profile including a new registry entry and a new path for the user profile.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabieros to create new class entries when a class entry does not already exist as disclosed in McMichael.  One of ordinary skill in the art would have been motivated to do so to ensure there are no duplicate class entries and that new class entries may be added.

Per Claim 3: The combination of Sawai, Tabieros, and McMichael discloses the subject matter of claim 1, from which claim 3 depends.  The subject matter of claim 3 differs from that in claim 1 only in that the edition information is retrieved, stored, and an edition report is generated for a second target software package.  Sawai discloses performing these operations with respect to a second target software package (see Sawai at FIG. 10: The edition report has entries for four programs: prog01, write, message, and xx mail)

Per Claim 6: The combination of Sawai, Tabieros, and McMichael discloses the subject matter of claim 1, from which claim 6 depends.  Sawai further discloses:
transmitting the edition report to a user, wherein the edition report is configured to enable the user to determine whether a software license is obtained for the edition of the target software package. (see Sawai at ¶ 100: The IT asset management manager 211 displays the license management table 2214 created in step SP6 on the screen according to the user's operation or request (SP7).)

Per Claim 7: The combination of Sawai, Tabieros, and McMichael discloses the subject matter of claim 1, from which claim 7 depends.  Sawai further discloses:
receiving input indicative of user selection of a user-selectable item of the edition report; and (see Sawai at ¶ 188: When the user clicks the “details” column with a mouse or the like, the output display unit 2113 displays the search result detailed screen 243 on the display screen based on the new inventory information and the license management table 2214. The search result detailed screen 243 displays detailed information of the similar programs.)
reorganizing or filtering the edition report based on the user selection. (see Sawai at ¶ 188: When the user clicks the “details” column with a mouse or the like, the 

Per Claim 9: The combination of Sawai, Tabieros, and McMichael discloses the subject matter of claim 1, from which claim 9 depends.  Sawai further discloses:
retrieving version information indicative of the version of the software application of the target software package; and (see Sawai at ¶ 76: FIG. 6 shows a conceptual configuration of the old inventory information 1213 collected from the registry 131 and the file system 132 of the computer 10.  See also ¶ 87: Moreover, the registry file system collection column 12132 stores information collected from the registry 131 and the file system 132. Specifically, the registry file system collection column 12132 stores information such as program name, execution file name, vendor name, edition, VR (version/revision) and Activate (execution state).  See also FIG. 9)
generating the edition report based on the edition information and the version information, wherein the edition report is configured to display the edition of the target software package and the version of the software application of the target software package. (see Sawai at ¶ 90: FIG. 10 shows a conceptual configuration of the license management table 2214. The license management table 2214 is information created by the license management table creation unit 2112 of the management server 20 based on the new inventory information which includes the input information 1211 (FIG. 7), the window information 1212 (FIG. 8) and the old inventory information 1213 (FIG. 9) collected from each computer 10.)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai, Tabieros, and McMichael as applied to claim 3 above, and further in view of U.S. Patent Pub. No. 2002/0026605 to Terry.
Per Claim 4: The combination of Sawai, Tabieros, and McMichael discloses the subject matter of claim 3, from which claim 4 depends.  However, the combination of Sawai, Tabieros, and McMichael fails to disclose, but Terry, an analogous art of managing multiple computers over a network, discloses:
wherein the edition information for the target software package and the edition information for the different target software package are retrieved in parallel. (see Terry at ¶ 68: During the initial installation of a client application 110, a parallel threaded function is initiated (block 201) which initiates the 32 Bit API DLL, as described herein and designed and developed by the inventor, and which retrieves all of the internal registry information of a computer unit 105.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai to retrieve the edition information in parallel as disclosed in Terry.  One of ordinary skill in the art would have been motivated to do so to more efficiently retrieve the edition information.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai, Tabieros, and McMichael as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2017/0286711 to Negrea et al.
Per Claim 5: The combination of Sawai, Tabieros, and McMichael discloses the subject matter of claim 1, from which claim 5 depends.  However, the combination of Sawai, Tabieros, and McMichael fails to disclose, but Negrea discloses:
wherein the edition information comprises coded edition information, and wherein the method comprises: (see Negrea at ¶ 39: In this instance, an encrypted IRM-protected document 124 and the corresponding encryption key may be downloaded and stored on the user device 102 while Internet access is available, where the encryption key is used to access the corresponding encrypted IRM-protected document 124 when the user device 102 is offline.)
converting the coded edition information into a decoded edition identifier before generating the edition report; and (see Negrea at ¶ 17: When the consumption license is received, the consumption application decrypts and displays the document, enabling access to the document based on the consumption application.)
providing the decoded edition identifier in the edition report. (see Negrea at ¶ 17: When the consumption license is received, the consumption application decrypts and displays the document, enabling access to the document based on the consumption application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai so that it stores encrypted edition information and decrypts the edition information using the techniques disclosed in Negrea.  One of ordinary skill in the art would have been motivated to do so to ensure that only those authorized to view the edition information are able to do so.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai, Tabieros, and McMichael as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0321437 to Kimmell et al.
Per Claim 8: The combination of Sawai, Tabieros, and McMichael discloses the subject matter of claim 1, from which claim 8 depends.  However, the combination of Sawai, Tabieros, and McMichael fails to disclose, but Kimmell, an analogous art of licensing software, discloses:
accessing a database comprising data indicative of a current set of software licenses associated with the client device; (see Kimmell at ¶ 41: The licensing service 420 may have an entitlements list 422 describing the digital content items that the user associated with an online account is authorized to view, play, or operate. The licensing service 420 may send an authorization request 424 to a device directory server 430. The authorization request 424 may have a user identifier, a device identifier identifying the user device, and a device type describing the user device.)
comparing the edition report to the current set of software licenses to make a determination regarding whether a software license is obtained for the edition of the software package; and (see Kimmell at ¶ 42: The device directory server 430 may have a device list 432 describing each user device associated with the user authorized to present or execute a digital content item. The device directory server 430 may send an authorization confirmation 434 to the licensing service 420.)
outputting a notification indicative of the determination. (see Kimmell at ¶ 42: The licensing service 420 may send a license response 426 providing a license for the digital content item to be executed or presented by the client content application 410 or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai to access a database to determine whether the computer has a license to execute the software as disclosed in Kimmell.  One of ordinary skill in the art would have been motivated to do so to prevent unauthorized use of software applications.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai, Tabieros, and McMichael as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0219513 to Suzuki.
Per Claim 10: The combination of Sawai, Tabieros, and McMichael discloses the subject matter of claim 1, from which claim 10 depends.  Sawai further discloses:
retrieving a last used date of the target software package; (see Sawai at ¶ 190: The last execution time information 1214 is information that is collected by the IT asset management agent 112, and temporarily stored in the temporary IT asset DB 121. Moreover, after the information is stored in the temporary IT asset DB 121, the stored information is sent to the IT asset management manager 211 of the management server 20.)
determining whether the last used date is outside a threshold time period; and (see 
in response to determining that the last used date is outside the threshold time period, providing an indication that the target software package is underutilized or not in use. (see Sawai at ¶ 193: FIG. 21 shows a search result detailed screen 243A for explaining an example of the usage configuration of license management. The search result detailed screen 243A differs from the search result detailed screen 243 (FIG. 19) with respect to the point that the “last execution time” is displayed. When the user clicks the “details” column on the search result display screen 242 with a mouse or the like, the output display unit 2113 displays the search result detailed screen 243A, including the last execution time, on the display screen based on the new inventory information including the last execution time information 1214, and the license management table 2214.)
However, the combination of Sawai, Tabieros, and McMichael fails to disclose that the last used time information is retrieved from a local server communicatively coupled to the client device.  However, Suzuki, an analogous art of licensing, discloses retrieving information from a local server communicatively coupled to client devices (see Suzuki at ¶ 61: First, the management unit 202 transmits the character string and the usable number described in the optional function purchase certificate and the housing specific information equipped with the blade 201 using the optional function to a vendor-side computer (step S601).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai so that the computers communicate with the remote server via a local server as disclosed in Suzuki.  One of ordinary skill in the art would have been motivated to make such a modification so that the remote server only has to talk to one device, rather than multiple devices, to retrieve all the required information.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai and McMichael.
Per Claim 11: Sawai discloses:
A system, comprising: (see Sawai at Abstract: Proposed are a license management system and method capable of clarifying the feature of the program and accurately managing in-house IT assets.)
one or more remote client networks comprising one or more client devices, wherein one or more target software packages are installed on at least one of the one or more client devices; (see Sawai at ¶ 48: FIG. 1 shows the overall configuration of a license management system 1 in this embodiment. The license management system 1 is configured from a plurality of computers 10 and a management server 20 being communicably connected with each other via a communication line N1. While the plurality of computers 10 are hereinafter explained as computers all belonging to the same organization, the configuration is not necessarily limited thereto, and, for instance, two computers 10 may belong to organization A, and the remaining two computers 10 may belong to organization B. The management server 20 is a server which manages the license of programs for each organization.)
a client instance hosted by one or more data centers, wherein the client instance is accessible by the one or more remote client networks, wherein the system is configured to employ an edition-managing software application to perform operations comprising: (see Sawai at ¶ 48: FIG. 1 shows the overall configuration of a license management system 1 in this embodiment. The license management system 1 is configured from a plurality of computers 10 and a management server 20 being 
querying a registry of the at least one of the one or more client devices to retrieve edition information for the one or more target software packages, wherein the edition information is indicative of a respective edition of the one or more target software packages and wherein the respective edition of the one or more target software packages is independent of a respective version of a software application of the one or more target software packages; (see Sawai at ¶ 76: FIG. 6 shows a conceptual configuration of the old inventory information 1213 collected from the registry 131 and the file system 132 of the computer 10.  See also ¶ 87: Moreover, the registry file system collection column 12132 stores information collected from the registry 131 and the file system 132. Specifically, the registry file system collection column 12132 stores information such as program name, execution file name, vendor name, edition, VR (version/revision) and Activate (execution state).  See also FIG. 9)
storing the edition information in a registry entry of the registry of the at least one of the one or more client devices; and (see 
generating an edition report based on the edition information. (see Sawai at ¶ 90: FIG. 10 shows a conceptual configuration of the license management table 2214. The license management table 2214 is information created by the license management table creation unit 2112 of the management server 20 based on the new inventory information which includes the input information 1211 (FIG. 7), the window information 1212 (FIG. 8) and the old inventory information 1213 (FIG. 9) collected from each computer 10.)
However, Sawai fails to disclose that the location of the edition information is publisher-specified.  However, McMichael, an analogous art of registry entries, discloses searching in a publisher-specified location (see McMichael at ¶ 35: When a user requests to be logged on to Windows, Windows searches a specific location within registry 206 (such as, for example, "HKEY_LOCAL_MACHINE\SOFTWARE\Microsoft\Windows NT\CurrentVersion\ProfileList") for a registry key that specifies profile data for the user to be logged in.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai to search in a publisher-specified location as disclosed in McMichael.  One of ordinary skill in the art would have been motivated to do so to more efficiently search for edition information.

Per Claim 12: The combination of Sawai and McMichael discloses the subject matter of claim 11, from which claim 12 depends.  Sawai further discloses:
wherein the system is configured to perform operations comprising retrieving edition information for a plurality of target software packages from the at least one of the one or more client devices, and wherein the edition report is configured to display the edition information for the plurality of target software packages. (see Sawai at FIG. 10: The edition report has entries for four programs: prog01, write, message, and xx mail)

Per Claim 13: The combination of Sawai and McMichael discloses the subject matter of claim 11, from which claim 13 depends.  However, Sawai fails to disclose, but McMichael discloses:
determining whether the registry entry exists for the one or more target software packages; and (see McMichael at ¶ 35: If such a registry key exists, then Windows examines the key for the path that specifies user profile data. If a valid path exists and if the data stored at that path is valid, then Windows does not perform steps for creating a new profile for the user. However, if any of the described operations fail--for example, if a registry key does not exist for the user, if the path does not specify an existing directory, or if the path does not include necessary profile information, then Windows creates a new profile including a new registry entry and a new path for the user profile.)
in response to determining that the registry entry does not exist for at least one of the one or more target software packages, generating the registry entry for the at least one of the one or more target software packages. (see McMichael at ¶ 35: If such a registry key exists, then Windows examines the key for the path that specifies user profile data. If a valid path exists and if the data stored at that path is valid, then Windows does not perform steps for creating a new profile for the user. However, if any of the described operations fail--for example, if a registry key does not exist for the user, if the path does not specify an existing directory, or if the path does not include necessary profile 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai to create new registry entries when a registry entry does not already exist as disclosed in McMichael.  One of ordinary skill in the art would have been motivated to do so to ensure there are no duplicate registry entries and that new registry entries may be added.

Per Claim 14: The combination of Sawai and McMichael discloses the subject matter of claim 11, from which claim 14 depends.  Sawai further discloses:
wherein the system is configured to perform operations comprising implementing the edition-managing software application locally on the one or more client devices. (see Sawai at ¶ 49: A program referred to as an “agent” is pre-installed in each computer 10, and each agent collects input information which was input by a user of the computer 10, window information displayed on a display screen of the computer 10, and old inventory information which can be acquired based on conventional technologies, and sends the collected information to the management server 20.)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai and McMichael as applied to claim 11 above, and further in view of U.S. Patent Pub. No. 2016/0134616 to Koushik et al.
Per Claim 15: The combination of Sawai and McMichael discloses the subject matter of claim 11, from which claim 15 depends.  However, the combination of Sawai and McMichael fails to disclose, but Koushik, an analogous art of software license management, discloses:
wherein the system is configured to perform operations comprising generating the edition report on a scheduled or periodic basis. (see Koushik at ¶ 92: In some embodiments, the entitlement service may be configured to monitor the usage of the applications provided by the application fulfillment platform by end users or user groups, and/or to generate usage reports for end users or IT administrators periodically and/or on request, detailing license usage by the end users or user groups.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai to periodically generate the edition reports as disclosed in Koushik.  One of ordinary skill in the art would have been motivated to do so to receive more up-to-date software license usage.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai as applied to claim 16 above, and further in view of U.S. Patent Pub. No. 2013/0024388 to Kolb.
Per Claim 17: Sawai discloses the subject matter of claim 16, from which claim 17 depends.  However, Sawai fails to disclose, but Kolb, an analogous art of software licenses, discloses:
uninstalling the target software package from the client device in response to the indication. (see Kolb at ¶ 25: In the same vein, an end-user might find that merely knowing the actual usage or permissible number of copies provided in a license is in excess 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawai to uninstall unused applications as disclosed in Kolb.  One of ordinary skill in the art would have been motivated to do so to avoid unnecessary licensing fees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2006/0064474 discloses a system and method for automating the migration of configuration settings and data from computer systems running the Linux operating system to computer systems running the Windows operating system. The invention utilizes data from one or more sources to create the configuration of the target system, and translates between settings related to the Linux systems and Windows systems involved. As a result, it simplifies the otherwise complex and time-consuming task of migrating from one server to another, specifically when migrating between two operating systems that provide similar functionality but are configured in distinctly different ways.
U.S. Patent Pub. No. 2018/0246710 discloses a software update apparatus and method in a virtualized environment. The software update method performed by a software update apparatus in a virtualized environment includes monitoring an operation that is invoked when software is updated in a guest operating system area, creating a software profile by analyzing results of the monitoring, mounting a virtual disk image for a target 
U.S. Patent Pub. No. 2006/0294320 discloses an apparatus and methods for registering shared memory objects. An exemplary embodiment of the invention is a method for registering a shared memory object are presented including: locating the shared memory object, the shared memory object having a first size and a first virtual address; finding a shared memory region associated with the shared memory object, the shared memory region having a second size and a second virtual address, the second virtual address returned as a unique identifier; and registering the shared memory object using the unique identifier. In some embodiments, the methods further include: calculating a memory offset for the shared memory region; and registering the shared memory range using the memory offset. In some embodiments, the methods further include: storing the unique identifier, the second size, and the memory offset in a persistent shared memory data structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            
/STEVEN S KIM/Primary Examiner, Art Unit 3685